Order entered July 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00454-CR

                      EX PARTE WILLIAM THOMAS NICHOLAS JR

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MC15-A0588-L

                                             ORDER
       The Court DENIES as moot appellant’s July 7, 2015 motion to proceed as an indigent.

The record has already been filed in this Court at no cost to appellant, and there are no filing fees

associated with criminal appeals.

       To the extent that appellant complains in his motion dated July 2, 2015 that he has not yet

received copies of the record, on June 29, 2015, we received written verification from the Dallas

County Clerk that copies of the record were sent to appellant by United States Mail, with return

receipt requested. If appellant has not yet received copies of the record, he should direct his

inquiry to the mail room authorities of the Texas Department of Criminal Justice.

       Appellant’s brief remains due by August 21, 2015.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to William

Thomas Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591, Amarillo, Texas

79107-9606.
       We DIRECT the Clerk to send a copy of this order to the Dallas County District

Attorney’s Office.

                                              /s/   ADA BROWN
                                                    JUSTICE